DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito US 2021/0072581 in view of Kwon US 20150268512.
Regarding claim 1, Ito teaches an electro-optical device comprising: a first substrate (fig. 2 and 4 27) including a plurality of pixel electrodes (27); a second substrate (41) having translucency; an electro-optical layer (9) disposed between the first substrate and the second substrate, the electro-optical layer having an optical property that varies in accordance with an electric field generated by the plurality of pixel electrodes; and a spacer (5) disposed between the first substrate and the second substrate, the spacer including a high refractive index portion (51), the spacer being configured to define a distance between the first substrate and the second substrate.
Ito does not explicitly teach having a refractive index greater than a refractive index of the electro-optical layer.  Kwon teaches spacers having a higher index of refraction to limit stray light (see [0046].  Therefore, it would have been obvious to modify Ito in view of Kwon to limit stray light.
	Regarding claim 2, Ito teaches the spacer further includes a light-absorbing portion (fig. 4 53) configured to absorb light.
	Regarding claim 4, Ito teaches the spacer has a shape such that a width of the spacer (5) decreases from one of the first substrate or the second substrate toward the other.
	Regarding claim 5, Ito teaches the spacer (5) includes a portion located in a region between the plurality of pixel electrodes  (27) that are separated from each other in plan view (see fig. 5).
	Regarding claim 6, Ito does not explicitly teach a plurality of lens sections corresponding to the plurality of pixel electrodes Kwon teaches a first substrate or the second substrate further includes a lens layer (fig. 2 18) including a plurality of lens sections corresponding to the plurality of pixel electrodes for improving resolution (see [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito in view of Kwon to improve resolution.
	Regarding claim 7, Ito teaches a control unit [0090] configured to control operation of the electro-optical device.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 2007/0146568 in view of Kwon US 20150268512
Regarding claim 1, Yamazaki teaches an electro-optical device comprising: a first substrate (fig. 1 320) including a plurality of pixel electrodes (119 see fig. 3); a second substrate (124) having translucency; an electro-optical layer (125) disposed between the first substrate and the second substrate, the electro-optical layer having an optical property that varies in accordance with an electric field generated by the plurality of pixel electrodes; and a spacer (122) disposed between the first substrate and the second substrate, the spacer including a high refractive index portion (122), the spacer being configured to define a distance between the first substrate and the second substrate.
Park does not explicitly teach having a refractive index greater than a refractive index of the electro-optical layer.  Kwon teaches spacers having a higher index of refraction to limit stray light (see [0046].  Therefore, it would have been obvious to modify Ito in view of Kwon to limit stray light.
Regarding claim 3, Yamazaki teaches n the spacer is constituted by the high refractive index portion, and the high refractive index portion has a function of absorbing light ([0103]) Silicon Nitride spacer which is a common material with the current application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871